Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  November 2, 2016                                                  Robert P. Young, Jr.,
                                                                               Chief Justice

                                                                     Stephen J. Markman
                                                                          Brian K. Zahra
  154190-3(117)                                                   Bridget M. McCormack
                                                                        David F. Viviano
                                                                    Richard H. Bernstein
                                                                          Joan L. Larsen,
  BANK OF AMERICA, NA,                                                              Justices
           Plaintiff-Appellee,
                                              SC: 154190, 154191, 154192
  v                                           COA: 311798, 312426, 313797
                                              Oakland CC: 2010-114319-CK
  FIDELITY NATIONAL TITLE INSURANCE
  COMPANY,
            Defendant-Appellant,
  and

  FIDELITY TITLE COMPANY, HARRY S.
  ELLMAN, JEANENNE FOSTER KEELY,
  f/k/a JEANENNE FOSTER, FREEDOM
  FINANCIAL MORTGAGE LENDING, LLC,
  JOHN HUSAR, FIRST MORTGAGE
  CORPORATION, THOMAS R. GRACZYK,
  and RONALD KELLER,
              Defendants.
  ________________________________________/

  BANK OF AMERICA, NA,
           Plaintiff/Counterdefendant-
           Appellee,
                                              SC: 154193
  v                                           COA: 313538
                                              Genesee CC: 2011-095286-CZ
  FIDELITY NATIONAL TITLE INSURANCE
  COMPANY, f/k/a LAWYERS TITLE
  INSURANCE CORPORATION,
            Defendant/Counterplaintiff-
            Appellant,
  and
                                                                                                             2

CHICAGO TITLE INSURANCE COMPANY,
f/k/a TICOR TITLE INSURANCE OF
FLORIDA,
            Defendant/Counterplaintiff,
and

GREAT LAKES BROKER FUNDING, KURT W.
HEINTZ, MICHIGAN LAND DEVELOPMENT,
THOMAS KELLER, TITLE MICHIGAN
AGENCY, JEANENNE FOSTER KEELY,
STATE VALUE APPRAISALS, NATHAN B.
HOGAN, DOUGLAS K. SMITH, MORTGAGE
HOTLINE, INC., d/b/a AMERICAN MORTGAGE
DECISIONS, JAMES D. LAMAR, III, and
JAMES J. FISH,
            Defendants.
________________________________________/

        On order of the Chief Justice, the motion of American Land Title Association to
participate as amicus curiae and submit a brief in support of the application for leave to
appeal is GRANTED. The amicus brief submitted on October 26, 2016, is accepted for
filing.




                                I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                          foregoing is a true and complete copy of the order entered at the direction of the Court.


                                     November 2, 2016
                                                                                    Clerk